 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE A. VALDEZ,                                        Case No.: 1:21-cv-00767-JLT (HC)
12                        Petitioner,
                                                               ORDER TRANSFERRING CASE TO THE
13            v.                                               UNITED STATES DISTRICT COURT FOR
                                                               THE SOUTHERN DISTRICT OF
14    B. CATES,                                                CALIFORNIA
15                        Respondent.
16

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

19   defendants are residents of the State in which the district is located, (2) a judicial district in which

20   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

21   of property that is the subject of the action is situated; or (3) if there is no district in which an action

22   may otherwise be brought as provided in this section, any judicial district in which any defendant

23   is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

24           The petitioner is challenging a conviction from San Diego County, which is in the Southern

25   District of California. Therefore, the petition should have been filed in the United States District

26   Court for the Southern District of California. In the interest of justice, a federal court may transfer

27   a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,

28   512 F.2d 918, 932 (D.C. Cir. 1974).
                                                           1
 1          Accordingly, the Court ORDERS that this matter is transferred to the United States District

 2   Court for the Southern District of California.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     May 17, 2021                              _ /s/ Jennifer L. Thurston
                                                      CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
